—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 8, 1993, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. Justice Luciano has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [cD.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, it is clear from the record that the waiver of appellate review which was elicited as a condition of his plea of guilty was knowing, intelligent, and voluntary, and thus effective (see, People v Allen, 82 NY2d 761; People v Cicciari, 175 AD2d 255; cf., People v McCaskell, 206 AD2d 547). Therefore, the judgment of conviction is affirmed (see, People v Allen, supra; People v Collier, 216 AD2d 406). Miller, J. P., Ritter, Copertino and Luciano, JJ., concur.